Citation Nr: 1446266	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Accredited Agent


WITNESS AT HEARING ON APPEAL

Paul Kachevsky


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, RI, which denied service connection for posttraumatic stress disorder (PTSD) and a permanent and total disability rating for pension purposes.

The Veteran's representative presented testimony on his behalf while he was incarcerated; a transcript of the March 2012 Board hearing has been associated with the virtual record.

The matter was previously before the Board in November 2012 and remanded for further development and adjudication.  The claim for PTSD was granted in May 2014; consequently, there no longer remains a claim in controversy.  


FINDINGS OF FACT

1.  The Veteran served at least 90 days during a period of war.   

2.  Service connection is currently in effect for PTSD rated as 30 percent disabling. 

3.  The Veteran is not suffering from a disability or combination of disabilities that are sufficient to prevent him from following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.342, 4.15-4.17 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).
The RO provided the Veteran pre- adjudication notice by letter dated in June 2008.

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to non-service connected disability pension benefits.  Specifically, he asserts that he is permanently and totally disabled primarily as a result of his PTSD.  He has also indicated that his low back disability makes working difficult.

Nonservice-connected pension is payable to any veteran who served at least 90 days during a period of war who is permanently and totally disabled from disability that is not the result of his own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  A veteran is considered to be permanently and totally disabled if he is suffering from a disability or combination of disabilities that are sufficient to prevent the average person from following a substantially gainful occupation, that is reasonably certain to continue throughout his life, or if he is in fact unemployable as a result of disability or disabilities that are reasonably certain to continue throughout his life.  38 U.S.C.A. § 1502 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Absent a combined schedular 100 percent rating, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 4.17(a). 

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a nonservice-connected disability pension.  At the outset, the Board finds that service connection is currently in effect for only PTSD rated as 30 percent disabling.  The Veteran does not, therefore, qualify for a combined 100 percent schedular rating, nor does he have one disability rated at 60 percent or higher or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

In addition to not meeting the scheduler criteria delineated above, the evidence shows that the Veteran is not prevented from following substantially gainful employment due to disability.  The Veteran is only approximately 57 years old and has a graduation equivalency degree.  
The Veteran was incarcerated from 1993 to 2008 and from 2009 to 2013.  In the short period between incarcerations, the Veteran was employed temporarily in housekeeping at the Providence VA Medical Center (VAMC).  The Veteran began working full time in housekeeping at the Providence VAMC in January 2014.  At that time he was also attempting to go back to school for computer training.  

The January 2014 VA examiner found the Veteran's PTSD did not interfere with the Veteran's ability to obtain or maintain gainful employment.  In July 2014, the Veteran's low back was evaluated.  He was again noted to be working full time.  The Veteran indicated that while his work was taxing on his back due to the job's physical nature, he was able to get through the day.  The VA examiner opined the Veteran's medical conditions (PTSD, low back pain, hepatitis C, GERD, and erectile dysfunction) did not prevent him from securing or following a substantially gainful occupation.

In summary, the evidence shows that the Veteran does not meet the necessary schedular criteria for a permanent and total disability rating.  In addition, he is not shown to be prevented from following substantially gainful employment due to a disability or combination of disabilities.  For these reasons the Board finds that the criteria for a permanent and total disability rating are not met, and that the preponderance of the evidence is against the claim of entitlement to non-service connected disability pension benefits.


ORDER

Entitlement to a permanent and total disability rating for pension purposes is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


